OPINION.
Milliken:
Petitioner assigns error in that the return filed by it in March, 1925, included the income of the predecessor partnership, *895which income should have been excluded from the return as filed by the petitioner. No evidence was introduced and our findings-of fact result from admissions made at the hearing of this cause by counsel for the respondent. We are unable to determine if petitioner made a valid election pursuant to the provisions of section 330 of the Revenue Act of 1918, so that the income of the predecessor partnership, from January 1', 1918, to date of organization of petitioner on February 25, 1918, should be included as the income of the successor corporation, or if the necessary conditions precedent to the applicability to section 330, have been met. We also have no evidence before us that the partnership derived or earned any net income for the period January 1, 1918, to February 25, 1918. It is accordingly impossible to determine whether the return filed by petitioner in March, 1925, actually included any income earned by the predecessor partnership.

Judgment will be entered for the respondent.